09/15/2020


            IN THE S                          F. THE STATE OF MONTANA                   Case Number: DA 20-0313


                                        DA 20-0313
                                                                             FILE
 JAIV1ES T. and ELIZABETH GRUBA,and
 LEOjGi and JEANNE R. BARSANTI,                                             SEP 11 5 2020
                                                                         Bowen Greenwood
                                                                       Clerk of Supreme Couri
              Petitioners and Appellants,                                 State of Montana



       v.                                                                   ORDER

 MONTANA PUBLIC SERVICE COMMISSION,
 and ITORTHWESTERN ENERGY,

              Respondents and Appellees.


       By order filed August 25, 2020, this Court granted the motion of Appellants
Montana Public Seryice Commission (PSC) and NorthYvestern Energy (NWE)to strike
from1he record on appeal various excerpts from the subject administrative proceeding
record that were not before the District Court in the underlying proceeding now on appeal.
On August 24,2020, the day before our order issued, Appellants filed a related "Motion to
Correct the kecord" raising the same or substantially similar issues and arguments raised,
in oppošition to the prior PSC/NWE motion to strike. Pursuant to M.R. App.P. 20(1)(a),
Appellants have since filed a related motion on September 9,2020,seeking reCorisideration
of our prior order granting the PSC/NWE motion to strike.
       Upon timely motion, we have discretion under M. R. App. 20(1)(a) to reconsider a
prior iorder or decision upon a showing that we overlooked a fact material thereto, a decisive
issue, presented, or a conflicting statute or controlling decision. However, Appellants'
relatOd August 24 and September 9 motions raise essentially the same iSsues previously
considered in our August 25 order and have failed to demonstrate that we previously
overlooked-any rnaterial fact, decisive issue, or conflicting statute or controlling decision
under the circumstances at issue.
THEREFORE,
      IT IS ORDERED that Appellants' August 24 "Motion to Correct the Recorr and.
September 9 Motion for Rehearing on our August 25 order are both hereby DENIED.
      The Clerk is directed to give notice ofthis Order to all counsel ofrecord.
      Dated thisi5 /12'SST of September, 2020.

                                                             Chief Justice




                                           2